 REYNOLDS, INC. 321Reynolds, Inc. and Harold E. Gasaway.  Case 25ŒCAŒ26869 February 14, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, HURTGEN, AND WALSH On December 6, 2000, Administrative Law Judge Karl H. Buschmann issued the attached decision.  The General Counsel filed limited exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified and set forth in full below.1 AMENDED REMEDY Having found that the Respondent has violated Section 8(a)(1) and (3) of the Act, we shall require it to cease and desist therefrom and take certain affirmative action de-signed to effectuate the purposes of the Act.  Specifi-cally, the Respondent shall be required to offer employee Harold E. Gasaway immediate and full reinstatement to his former position of employment or, if that position no longer exists, to a substantially equivalent position, with-out prejudice to his seniority or any other rights or privi-leges previously enjoyed; and to make him whole for any loss of wages and other benefits he may have suffered by reason of the Respondent™s discrimination against him, in the manner prescribed in F. W. Woolworth Co., 90 NLRB 289 (1950), with interest as computed in New Horizons for the Retarded, 283 NLRB 1173 (1987).  Further, the Respondent will be required to expunge from its records all references to the unlawful discharge of Harold E. Gasaway and to notify him in writing that this has been done and that the discharge will not be used against him in any way.  In addition, the Respondent shall be required to post an appropriate notice, attached as an ﬁAppendix.ﬂ                                                                                                                      1  The General Counsel has excepted to the judge™s failure to include a Conclusion of Law consistent with his finding that the Respondent told its employees that it had discharged others for asking individuals to show proof of their union membership.  Inasmuch as the judge con-cluded that the Respondent threatened employees with discharge in violation of Sec. 8(a)(1) for ﬁcardingﬂ other employees, we find that an additional Conclusion of Law would be cumulative and would not affect the remedy or the Order.  We find merit, however, in the General Counsel™s other exceptions requesting that the recommended remedy, Order, and notice conform to the factual findings and legal conclusions, and we shall modify the Decision and Order accordingly.   We shall also modify the judge™s cease-and-desist remedial provi-sions to provide for a narrow order as the Respondent™s unfair labor practices do not warrant imposition of a broad order.  Hickmott Foods, 242 NLRB 1357 (1979).   Finally, we shall also modify the recommended Order to comport with the requirements of Indian Hills Care Center, 321 NLRB 144 (1996), as modified by Excel Container, 325 NLRB 17 (1997). ORDER The National Labor Relations Board orders that the Respondent, Reynolds, Inc., Orleans, Indiana, its offi-cers, agents, successors, and assigns, shall  1.  Cease and desist from (a) Threatening employees with discharge for asking individuals to show their union membership cards to as-sure adherence to the collective-bargaining agreement, or for engaging in union or other protected concerted activi-ties. (b) Discharging employees because they ask individu-als to show their union membership cards to assure ad-herence to the collective-bargaining agreement, or for engaging in union or any other protected concerted ac-tivities. (c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2.  Take the following affirmative action necessary to effectuate the purpose of the Act. (a) Within 14 days from the date of this Order, offer Harold E. Gasaway full reinstatement to his former job or, if that job no longer exists, to a substantially equiva-lent position without prejudice to his seniority or any other rights or privileges he previously enjoyed. (b) Make Harold E. Gasaway whole for any loss of earnings and other benefits suffered as a result of the discrimination against him in the manner set forth in the remedy section of the decision. (c) Within 14 days from the date of this Order, remove from its files any reference to the unlawful discharge of Harold Gasaway, and within 3 days thereafter notify him in writing that this has been done and that the discharge will not be used against him in any way. (d) Preserve and, within 14 days of a request, make available to the Board or its agents for examination and copying, all payroll records, social security payment re-cords, timecards, personnel records and reports, and all other records, including an electronic copy of the records if stored in electronic form, necessary to analyze the amount of backpay due under the terms of this Order. (e) Within 14 days after service by the Region, post at its place of business in Orleans, Indiana, and its office in Indianapolis, Indiana copies of the attached notice marked ﬁAppendix.ﬂ2  Copies of the notice, on forms  2 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-333 NLRB No. 46  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 322provided by the Regional Director for Region 25, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 
all places were notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-
dent to insure that the notices are not altered, defaced, or 

covered by any other material.  Further, in the event that, 
during the pendency of thes
e proceedings, the Respon-
dent has gone out of business or if, as the record indi-
cates, the Indianapolis Intern
ational Airport project has 
been completed, the Respondent shall duplicate and mail, 
at its own expense, a copy of
 the notice to all of its cur-
rent and former employees who worked as operating 

engineers at the Indianapolis International Airport project 
since September 15, 2000. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps the Respondent has taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities.
  WE WILL NOT threaten you with discharge for asking 
individuals to show their union membership cards to as-
sure adherence to the collec
tive-bargaining agreement or 
for engaging in union or other protected concerted activi-
ties. WE WILL NOT  discharge you for asking individuals 
to show their union membership cards to assure adher-
                                                                                            
 tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 ence to the collective-bargaining agreement or for engag-
ing in union or other protected concerted activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed to you by Section 7 of the Act. 
WE WILL offer Harold E. Gasaway reinstatement to 
his former job, or if that job no longer exists, to a sub-
stantially equivalent position without prejudice to his 
seniority or any other rights or privileges previously en-
joyed, and WE WILL make him whole for any loss of 

earnings or other benefits suffered as a result of our dis-
crimination against him, plus interest. 
WE WILL, within 14 days from the date of this Order, 
remove from our files any reference to the unlawful dis-
charge of Harold E. Gasaway, and within 3 days thereaf-
ter, notify him in writing that this has been done and that 
the discharge will not be used against him in any way. 
REYNOLDS, INC. 
 Walter Steele, Esq
., for the General Counsel
. S. Douglas Trolson, Esq., (H
offman, Drewry, Hancock, and 
Simmons), 
of Indianapolis, Indiana, for the Respondent
. DECISION STATEMENT OF THE CASE 
KARL H. BUSCHMANN, Admini
strative Law Judge. This 
case was tried in Indianapolis, Indiana, on June 8, 2000, upon a 
complaint, dated March 27, 2000,
 alleging that the Respondent, 
Reynolds, Inc. violated Section 8(a)(1) and (3) of the National 
Labor Relations Act (the Act).  The underlying charge was filed 
by Harold E. Gasaway on Decem
ber 20, 1999, alleging that the 
Respondent threatened employ
ees for checking the union 
membership cards of other employees and that the Respondent 
discharged Gasaway because he 
had asked other employees to 
show proof of their union membership. 
The Respondent™s answer admits the jurisdictional aspects of 
the complaint and denies the commission of any unfair labor 

practices. 
Based on my observation of the witnesses and my considera-
tion of the entire record and the briefs of the parties, I make the 
following FINDINGS OF FACT 
I.  JURISDICTION 
Reynolds, Inc., the Respondent is
 a corporation with its prin-cipal office and place of business in Orleans, Indiana, an office 
in Indianapolis, Indiana, a
nd jobsites located throughout the 
State of Indiana, including a jobs
ite near the Indianapolis Inter-
national Airport.  As a contractor in the construction industry 

primarily in the construction of
 sewer projects, the Respondent, 
purchased and received at its Indiana offices and jobsites, 
goods valued in excess of $50,000 directly from points outside 
the State of Indiana.  The Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
 REYNOLDS, INC. 323The International Union of Operating Engineers and the lo-
cal union affiliates, including Local
 Union No. 103, (the Union) 
have been labor organizations 
within the meaning of Section 
2(5) of the Act. 
The Facts 
The Respondent™s work force co
nsisted of the operating en-
gineers, the carpenters, and th
e laborers.  They were repre-
sented by three trade unions.  
The International Union of Oper-
ating Engineers Local Union 103, representing the operating 
engineers, had entered into a collective-bargaining agreement 
effective April 1, 1999 until March 31, 2004 with Indiana Con-
structors, Inc. as expressly agreed to and applicable to the Re-
spondent (G.C. Exhs. 2, 3).  Un
der the agreement, the Respon-dent is obligated to employ a certain percentage of its operating 
engineers from the Union™s hiring hall when working in the 
Union™s geographic area. 
In 1999, the Company employed between 15 and 20 operat-
ing engineers, including Harold
 Gasaway and John Thompson, 
the job steward on the project, to construct a glycol contain-

ment facility used in the deici
ng of airplanes.  The superinten-
dent on the project was Frederick A. Landstrom and George 
Hall was the operators™ supervisor
.  Harold Gasaway, a member 
of the Union Local 150, was employed by the Respondent off 
and on for 4 or 5 years as a heavy equipment operator.  His 
latest period of employment with
 the Respondent began in June 1999, after Sean Hall, a foreman,
 had contacted Gasaway about 
working at the Indianapolis International Airport. 
Landstrom testified that he was aware of a problem at the 
jobsite where some employees, no
tably laborers, would operate 
equipment normally assigned to 
operating engineers.  He was 
also aware that Gasaway and Thompson engaged in the practice 
of checking the union membership 
cards of certain individuals 
to make sure that they were authorized to operate the equip-

ment.  This practice was commonl
y referred to as checking 
cards or ﬁcardingﬂ an employee.  Landstrom testified that this 

activity hindered work and that 
he instructed George Hall, one 
of the supervisors, to take car
e of a problem which he observed 
at least once a week for 6 weeks and which he described as 
follows (Tr. 34):  It was a big job and it was a long job and what I done 
was I would look over there and I would see the machines 

parked and guys talking.  And I would sayŠI would ask 
George, ﬁWhat™s going on over there?ﬂ  And he would 
say, ﬁThey are checking cards.ﬂ 
 According to George Hall, Gasaway ﬁstopped people and 
checked them . . . 4 or 5 times
ﬂ (Tr. 122).  He also observed 
Thompson checking the cards of
 fellow employees.  Hall was 
concerned that this activity interfered with the progress of work 

on the project.  On September 
15, 1999, he informed Robert 
Bannister, an operator, that he wanted to see Gasaway.  In his 

words, Hall said to Bannister (Tr. 125): 
 I said there was too much shit of people jumping on 
and off of equipment checking everybody and that I would 
take care of it.  And I couldn™t say anything about after 
hours, but during the hours they were working they was 
supposed to be on the machine working. 
 Bannister similarly testified that Hall wanted to speak to Ga-
saway and Thompson about the subject of carding of other 
employees.  Bannister also testified that Hall threatened to fire 
anybody who engaged in that pract
ice.  Bannister testified as 
follows (Tr. 114): 
 He told meŠHe came over there and told me thatŠ
wanted to know where Harold and John was at.  And I told 
him I wasn™t sure.  I thought 
they was over to the tool 
trailer.  And he told me that the carding shit had to stop because the next person that carded somebody was going 
to be fired. . . . 
And I told him that I hadn™t been carding nobody and 
he told me that if I seen Haro
ld or John, to tell them that 
he needed to see them. 
 After Bannister had informed Ga
saway at the end of the day 
on September 15, 1999 that Hall 
was looking for him, Gasaway 
proceeded to the office trailer.  He saw Hall and another Super-
visor, Paul Burton.  During the ensuing conversation, Hall 
made it clear that Gasaway would no longer be permitted to 
check the cards of individuals while they operated equipment. 
According to Gasaway™s testimony, Hall said that the next 
time he carded an individual, he 
would be fired.  Gasaway fur-
ther testified that Burton interrupted the conversation and 
warned Gasaway saying that if he
 continued to card people, he 
would be fired.  Gasaway repl
ied that the Union™s business 
agent required him to card individuals and that he could be 
fined by the Union for refusing to do so.  Burton suggested that 
Gasaway should report individuals 
to Hall whenever he did not recognize someone as an operator.
  At that point, Landstrom 
joined the conversation and asked if Gasaway doubted Hall™s 
integrity.  When Gasaway answered, yes, Hall told him that he 
was fired. 
Hall™s version of the conversation was different.  According 
to his testimony, he told Gasawa
y that he would make sure that 
the individuals operating the e
quipment had cards, but that Gasaway became abusive and accused
 him of being a liar.  Hall 
testified as follows (Tr. 128): 
 I think I told Harold that I would take care of it.  That I 
wouldn™t have peopleŠI would 
make sure that they had 
cards.  And he said I didn™t do a good job of taking care of 
that.  And Bud asked him if he was checking my integrity 
and he said, ﬁYeah, I™d lie like any other son-of-a-bitch.  
And Bud [Landstrom] said, ﬁYou™re fired.  You™re fucking 
fired.ﬂ  And that was the end of the conversation. 
 Landstrom recalled the convers
ation as follows (Tr. 28):  George told Harold not to worry about it.  Just don™t 
worry about it.  You know, ﬁI™ll take care of that.  You 
stay on your equipment and keep working.ﬂ  And Harold 
said, ﬁYeah, right,ﬂ you know, ﬁSure.ﬂ  And I said, ﬁAre 
you questioning George™s integrity?ﬂ  And [he] that was 
when he said, ﬁYeah, he™ll fucking lie to you like anybody 
else will.ﬂ  And it was kind of
 a heated discussion between 
him and George. 
 Landstrom testified that he immediately fired Gasaway for 
ﬁcussingﬂ a supervisor.  The Company™s personnel notice, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 324signed by Landstrom on Septembe
r 15, 1999, states ﬁbad atti-tudeﬂ as the reason for Gasaway™s discharge (G.C. Exh. 4). 
ANALYSIS 
1.  The alleged threats 
Out of concern that Gasaway and Thompson shut down their 
machines and huddle together talking for up to 5 or 10 minutes, 
instead of working, Landstrom instructed Hall to take care of 
the problem and have it stopped during working hours.  Land-
strom and Hall, who were aware 
that the two employees were 
checking other employees™ union cards, decided to put an end 

to that practice.  Ha
ll initially spoke to 
Robert Bannister and 
told him ﬁthat the carding shit had to stop because the next 

person that carded somebody was going to be fired.ﬂ  Hall testi-
fied that he did not recall threatening anybody with discharge 
for carding people, but he ad
mitted saying (Tr. 124): 
 I just told them that I didn™t want them doing it.  I was 
catching heat from everybody up above and it was bullshit 
and it made be look bad and I 
wasn™t getting hard to be 
looking bad and to just quit it. 
 Gasaway similarly testified th
at both supervisors, Hall and Burton told him not to card anybody on the job or he would be 
fired.  Thompson testified that Hall had told him that he was 
tired of all the union stuff and people carding and that he fired 
Gasaway for it. 
Even though Hall did not recall uttering the threat, the con-
sistent and credible testimony of the employees is clear, Hall 
threatened employees with discharge if they continued to card 
employees or ask employees 
whom they observed on heavy 
equipment to show proof of their union membership.  It is well 
settled that employees™ efforts to implement a collective-
bargaining agreement is protected under Section 7 of the Act.  
Interboro Contractors, Inc., 157 NLRB 1295, enfd. 388 F.2d 
495 (2d Cir. 1967).  Checking card
s of employees is a custom-
ary practice in the construction industry of assuring adherence 
to the collective-bargaining agreement.  
Denver Dry Wall Mountain Division, 216 NLRB 51 (1975).  Threatening em-ployees with discharge for enga
ging in the practice, protected 
by Section 7 of the Act, violates Section 8(a)(1) of the Act. 
The Respondent observed that 
the employees™ activities, 
consisting of shutting down their machines when they should 
be operating and huddling together while the equipment stood 
idle for an unreasonable period of time, went beyond the scope 
of protection under the Act.  This may be true, but the Respon-
dent issued a blanket prohibition against the carding of employ-
ees which is considered a protected activity, rather than issue 
orders prohibiting the undesire
d conduct of shutting down ma-
chines and stopping work for extended periods of time. 
2.  The discharge 
According to the Respondent, 
Gasaway was not discharged 
for violating any rule against 
card checking, but for cursing 
(cussing) his supervisor and calling him a liar.  The testimony 

of the final episode between Ha
ll, Landstrom, and Gasaway is 
not entirely consistent, which prompted the General Counsel to 
observe that if the General Counsel™s witnesses are credited, a 
violation is established, if not
, the case should be dismissed. 
I find the version of the Respondent™s witnesses more plau-
sible than Gasaway™s recollection of what he said in reply to 
Landstrom™s question, whether he [Gasaway] doubted Hall™s 
integrity.  Gasaway™s testimony that he simply, recalled saying 
yes, does not remotely suggest the use of curse words.  Hall and 
Landstrom testified that Gasawa
y used stronger language, such 
as, Hall would ﬁlie like any othe
r son-of-bitchﬂ or Hall would 
ﬁfucken lie like any body else.ﬂ  It is clear by all accounts, 
however, that Gasaway did not curse his supervisor in spite of 
the use of obscenities.  Indeed, Hall™s testimony reveals that he 
had no aversion to the use of four letter words.  Not only did he 
recall saying to his employees that ﬁthere was too much shit of 
peopleŠjumping on and off the equipment,ﬂ but he also used a 
similar term gratuitously, in 
one of his responses during his 
testimony (Tr. 126).  Landstrom si
milarly revealed 
that he used vulgar language when he told Gasaway that he was fired (Tr. 
28, 128).  In short, Landstrom could hardly have taken any 
offense by Gasaway™s use of profanity during what he de-
scribed as ﬁa heated discussion between him and Georgeﬂ (Tr. 
28). In sum, the record reveals that strong words were used by 
both, management and employee,
 during a controversy or a 
labor dispute where management 
attempted to prohibit an em-
ployee™s protected activity and where the employee vigorously 

disagreed and expressed his doubts about management™s re-solve to unilaterally enforce the terms of the collective-

bargaining agreement.  Under these circumstances, Gasaway 
did not lose the protection of the Act by the use of profanities 
or his expression of doubt about management™s promises.  
Emarco, Inc.
, 284 NLRB 832 (1987).  The record clearly shows 
that management was opposed to the practice of carding, that 
management threatened discharg
e for such conduct, and that 
Gasaway was discharg
ed for his disagreement with manage-
ment to discontinue that activ
ity.  The General Counsel has 
therefore demonstrated under the 
Wright Line test (251 NLRB 
1083 (1980) that the Respondent discharged this employee 
because of his union or protected activity.  The Respondent has 
clearly failed to show that 
Gasaway would have been dis-
charged even in the absence of any union considerations. 
CONCLUSIONS OF LAW 
1.  Respondent, Reynolds, Inc, 
is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 

the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  The Respondent threatened 
employees with discharge for 
asking employees whom they observed operating heavy equip-
ment to show proof of their union membership or, for engaging 
in protected concerted activities, 
in violation of Section 8(a)(1) 
of the Act. 4.  Respondent violated Section 8(a)(1) and (3) of the Act 
when it discharged Harold E. Gasaway for engaging in union or 
protected activities. 5.  This unfair labor practice has an effect on commerce 
within the meaning of Section 2(6) and (7) of the Act. 
 REYNOLDS, INC. 325 REMEDY Having found that the Respondent has violated Section 
8(a)(1) and (3) of the Act, I recommend that it be required to 
cease and desist therefrom and from any other manner interfer-
ing with, restraining, or coercing its employees in the exercise 
of their rights under Section 7 of
 the Act.  Further, the Respon-
dent shall be required to offe
r employees Harold E. Gasaway 

immediate and full reinstatement to his former position of em-
ployment and make him whole fo
r any loss of wages and other 
benefits he may have suffered 
by reason of Respondent™s dis-
crimination against him in the manner prescribed in 
F.W. 
Woolworth Co., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987).  In addition, the Respondent shall be required to post an 
appropriate notice, att
ached as an ﬁAppendix.ﬂ 
[Recommended Order omitted from publication.] 
 